Citation Nr: 1116244	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1965 to December 1967 and from March 1969 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran and his wife presented testimony at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional medical evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the additional evidence is being considered.

The Board observes that the characterization of the Veteran's claim has changed during the pendency of this appeal.  Initially, service connection was denied for posttraumatic stress disorder (PTSD) in a February 2008 rating decision.  However, as discussed in more detail below, the medical evidence of record indicates that the Veteran's mental health disorder has been classified in various ways, including PTSD, anxiety disorder not otherwise specified(NOS), and depression NOS.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board further notes that the record before the Board consists of temporary folders.  Of record is a copy of a rating decision noting that the Veteran had previously been denied entitlement to service connection for an unspecified mental condition.  The Board has viewed the Veteran's current claim as a new claim, just as the RO has done.  However, to the extent that the current claim may be viewed as a claim to reopen, the Board finds that a recent VA examination report linking the Veteran's current psychiatric disability to his active service is new and material evidence that would warrant reopening of the claim and a de novo decision on the merits of the claim. 


FINDING OF FACT

The Veteran has a psychiatric disability (variously classified as PTSD; depression, NOS; and anxiety disorder, NOS) that is etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disability (variously classified as PTSD; depression, NOS: and anxiety disorder, NOS) was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Generally, where the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) Fed. Reg. .Vol. 75, No. 133, July 13, 2010.

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In an April 2010 stressor statement the Veteran reported an incident where a Huey was shot down in Quant Tri, Vietnam, while returning from a mission in January 1972.  H.E. and D.B. were killed.  During a February 2011 hearing before the Board, the Veteran maintained that he witnessed "helicopters being shot up" resulting in the deaths of several friends in Vietnam.  On several occasions, he rode on helicopters that were sent to retrieve the bodies of American soldiers.  He also reported discovering his friend's severed head while in a convoy.  The Veteran testified that since service he has had nightmares and problems sleeping.  He and his wife both indicated that he is hypervigilant and avoids crowds.  

The Veteran's service personnel records show that his service included service in Vietnam from June 1967 to December 1967 and from July 1971 to February 1972.  His military occupational specialty was aircraft repairman.  In January 1972 he was assigned to D Troop, 3rd Squadron, 5th Cavalry.  He was awarded the Vietnam Service Medal; his service personnel records do not show any awards or decorations denoting he engaged in combat.

The Veteran's service treatment records are negative for findings related to psychiatric disability.

In April 2007, the Veteran submitted a claim seeking service connection for PTSD.

An April 2007 Vet Center intake form notes the Veteran's report that he saw extensive combat as a helicopter crew chief, door gunner and mechanic in Vietnam.  He stated that his helicopter was gunned down and five of the eight crew members were killed.  The remaining crew members were not rescued for three days.  He also reported that on another occasion, while transporting soldiers, his helicopter was shot at and 13 men (including the pilot) were killed.  He and the remaining crew hid under the bodies when the Viet Cong came to take their boots.

An October 2009 VA Mental Health Treatment Plan note indicates that the Veteran was being treated for insomnia, PTSD, anxiety and depression.

Information obtained from the U.S. National Archives in June 2010 shows that H.E. (a member of D Troop, 3rd Squadron, 5th Cavalry) was killed in a helicopter crash in Vietnam in January 1972.

A July 2010 VA PTSD examination report notes the Veteran's history of military service in Vietnam and complaints of nightmares, interrupted sleep, depression and nervousness.  He denied suicidal ideation, homicidal ideation and public avoidance.  Although he had exaggerated startle response in the past, he denied any currently.  The diagnosis was anxiety, NOS.  The examiner noted that the Veteran was not reporting the full spectrum of symptoms required for a diagnosis of PTSD.  The examiner opined that the Veteran's anxiety symptoms were "at least as likely as not related to his experiences in Vietnam."

A September 2010 VA Mental Health record notes that PTSD symptoms (flashbacks, nightmares, startle response, crowd avoidance, etc) were evident.

After a careful review of the evidence the Board finds that entitlement to service connection for a psychiatric disability is warranted here.

That the Veteran has been diagnosed with and treated for a psychiatric disability (variously classified as PTSD, depression, NOS, and anxiety disorder, NOS) after service is well documented in the record.  Furthermore, it is not in dispute that he served in Vietnam and a member of his troop (E.F.) was killed in a helicopter crash in January 1972 as reported by the Veteran.  (The Board again notes that a stressor need not be corroborated in every detail.  Suozzi v. Brown, supra; Pentecost v. Principi, supra.  Moreover, the existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).)

The one remaining critical factor that must be met to establish service connection is whether there is a nexus between the current psychiatric disability and service.  The etiology of a disability is primarily a medical question.  The Board finds that the July 2010 VA examiner's opinion expresses support for the proposition that the Veteran's psychiatric disability (variously classified as PTSD, depression, NOS, and anxiety disorder, NOS) is directly related to his [Vietnam] service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disability (variously classified as PTSD; depression, NOS; and anxiety disorder, NOS) is warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a psychiatric disability variously classified as PTSD, depression, NOS, and anxiety disorder, NOS, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


